Citation Nr: 1145502	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  09-13 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for right shoulder joint disorder, claimed as right shoulder joint arthritis. 


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1981 to November 1989, and from March 1990 to November 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the Veteran's right and left shoulder disorders, as well as the Veteran's increased rating claims for his service-connected lumbar spine disability.  All of those issues were appealed in the Veteran's August 2008 notice of disagreement.  However, the Veteran only completed the appeal for the right and left shoulder issues in his April 2009 Substantive Appeal, VA Form 9.  

The Veteran testified in a Travel Board hearing before the undersigned Acting Veterans Law Judge in February 2010 in Little Rock, Arkansas; a transcript of that hearing is associated with the claims file. 

In an August 2010 decision, the Board granted service connection for the left shoulder disorder and remanded the right shoulder disorder claim for additional development.

The issue of entitlement to TDIU has been raised by the record (see September 2011 AMC note), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

A chronic right shoulder disability was not manifested in service; arthritis of the right shoulder was not manifested in the Veteran's first post service year; and the preponderance of the evidence is against a finding that the Veteran's current right shoulder disability is related to an event, injury, or disease in service.

CONCLUSION OF LAW

Service connection for a right shoulder disability is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in an SSOC).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  An August 2007 letter explained the evidence necessary to substantiate his claims and the evidence VA was responsible for providing.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Veteran's pertinent post service treatment records have been secured.  The RO sought records of the Veteran's reported treatment at Little Rock Air Force Base, and a negative response was received.  The Veteran was informed of VA's inability to obtain the records and obtained them himself.  These outpatient records have been added to the record.  The Veteran did not report any VA treatment.  

In the August 2010 remand, the Board requested that the private treatment records of Dr. D. S. be obtained.  In November 2010 the Appeals Management Center (AMC) mailed a notice to the Veteran, requesting that he complete a VA Form 21-4142, so that AMC could request the private physician's treatment records with regard to the right shoulder.  The Veteran did not return the completed VA Form 21-4142.  Given that the Appeals Management Center requested that he complete the VA Form 21-4142, and that the Veteran did not respond, the Board finds that the Board's remand instructions have been met.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with).

The Veteran was afforded a VA joints examination in March 2009.  The examination is fully adequate, as the examiner considered the evidence of record and the reported history of the Veteran, conducted a thorough examination, noted all findings necessary for proper determinations in the matters, and explained the rationale for the opinions offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

B.  Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131;
38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Certain chronic diseases (to include arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post service (here one year).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).   The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

A review of the Veteran's service treatment records finds only one reference to right shoulder pain.  In July 1983 the Veteran sought medical treatment for right shoulder pain with slight chest pain when deep breathing.  While the service clinician ruled out chest congestion, no pathology pertaining to the right shoulder was identified and no diagnosis was made.  The Veteran did not return for follow-up treatment.  In May 2001, the Veteran underwent a Report of Physical Examination for purposes of retirement.  The upper extremities were clinically normal.  The May 2001, Report of Medical History bears a negative response to the question of whether the Veteran had a painful or trick shoulder, and the lengthy list of disorders did not include any reference to a right shoulder disorder. 

In July 2001, the Veteran, who was still on active duty, sought ongoing kidney stones treatment.  The service clinician noted that the Veteran reported that his left shoulder and right hand also still had pain.  The service clinician noted both left and right shoulders had full range of motion; however, beyond this finding, the remainder of the evaluation focused entirely on the complaints of pain regarding the left shoulder with no reference made to the right shoulder.  Also in July 2001 the Veteran was referred to physical therapy by the service primary care clinician for his left shoulder and right hand pain.  The July 2001 physical therapy evaluation is of record and does not mention any complaints about the right shoulder, though the left shoulder, now service connected, was discussed extensively.  

The Veteran submitted a September 2010 statement by a fellow servicemember, a hospital corpsman, who served with the Veteran in Arkansas from 1991 to 1999.  He reported that they played volleyball nearly every day was part of their service's physical readiness training program.  He reported that the Veteran often complained about pain in his right shoulder and would have to sit out of games, even when bowling.  The servicemember also remembered offering the Veteran aspirin and placing ice on his neck and affected shoulder.  

The first diagnosis of record pertaining to the right shoulder is an April 2007 private evaluation for complaints of pain in the right shoulder.  The April 2007 evaluation noted a March 2007 MRI study of the right shoulder that revealed osteoarthritis of the right acromioclavicular (AC) joint and supraspinatus tendinosis.  The Veteran had reported no history of injury and this evaluation referred to the onset of the pain only as "several years" ago.  This evaluation also does not include any reference to the Veteran's military service.  

In a February 2010 statement, Dr. S., identified at the Travel Board hearing as the Veteran's primary care physician, noted the Veteran experienced chronic pain in his right shoulder due to AC joint arthritis.  The physician opined that the Veteran lifted and carried heavy equipment in the "military" for "years," which contributed to his current disorder.  The Board observes that, while service treatment records dated in the early 1980's clearly placed the Veteran onboard ships, the Veteran was referred to repeatedly in his service treatment records throughout the 1990's as a service recruiter and as being assigned to the service reserves recruitment headquarters.  Indeed, the September 1996 Medical Evaluation Board narrative summary described his duties as being in an office and sedentary.  As the private physician's sweeping generalization about the Veteran's duties are in conflict with the more contemporaneous accounts of his duties found in the service treatment records, the general opinion that his duties of carrying heavy equipment contributed to his AC arthritis, diagnosed in 2007, has little probative weight.  Dr S. also referred to reviewing the Veteran's military medical records, in particular the July 2001 physical therapy evaluation, which even Dr. S. described as pertaining to the left shoulder pain.  Dr. S. then opined that had the service clinicians conducted an x-ray study in July 2001, such a study would have revealed arthritis in the AC joints.  As Dr. S. did not explain why service clinicians would have conducted an x-ray study for a joint the Veteran did not then complain about, and as Dr. S. never explained what aspect of the arthritis, found only in 2007, told him that it would have been found in 2001, the opinion of Dr. S. has little probative value, as this opinion is speculation.  

In March 2009 the Veteran was afforded a VA orthopedic examination for his then-pending claims for both the left and right shoulder disorders.  The VA examiner indicated the claims file was reviewed.  The examiner noted the July 1983 treatment report for the right shoulder and chest pain and that the Veteran complained twice more about chest pain in later years.  The VA examiner also noted the original 1983 treatment report did not include any assessment about the right shoulder.  The Veteran reported shoulder pain had begun about 10 to 12 years ago, though not due to any injury.  An x-ray study conducted for the March 2009 VA examination did not find right shoulder arthritis.  The VA examiner assessed right shoulder acromioclavicular arthralgia, as there was no evidence of arthritis.  The VA examiner found it was less likely than not that his current symptoms were related to anything that occurred in service, specifically not the episode of chest pain in 1983 or the later complaints of chest pain.   

The Board finds the VA examiner's opinion to have considerable probative value.  First, he confirmed reviewing both the claims file and the Veteran's own statements and he accurately described the contents of the service treatment records.  Second, based upon his medical expertise, he determined that it was less likely than not that the Veteran's current right shoulder symptoms were related to anything in service.  As the VA examiner had noted, there were no assessments of any pathology regarding the right shoulder in service.  Further, this VA examiner did not find any arthritis in the most recent x-ray study (which, the Board observes, further adds to the speculative nature of the February 2010 statement by Dr. S. that arthritis would have been found in the right AC joint had an x-ray study been conducted in 2001).  

On balance, the Board finds that the medical evidence against the Veteran's claim is of substantially greater probative weight than the favorable medical evidence.  The Board must still weigh the Veteran's own lay contentions, as well as those of his fellow servicemember (described above).  The Veteran is certainly competent to observe certain symptoms, including pain.  However, the fact remains that he denied right shoulder problems when examined for purposes of separation from service.  The Board is therefore unable to find that there is credible evidence of continuity of right shoulder symptoms since service.  Moreover, neither the Veteran nor his fellow servicemember possess the medical training, credentials, or expertise to otherwise competently opine that a right shoulder disorder that was first manifest after service is etiologically related to any incident of service.  This is an opinion that would require medical knowledge, not merely observation.  See 38 C.F.R. § 3.159(a)(2).  The Board would further point out that the lay evidence of record is not at all consistent with the absence of complaint or treatment for many years in service that is demonstrated by the record.  While such absence does not, in and of itself, diminish the credibility of the lay evidence of record, it markedly diminishes the probative value of such evidence.  See Maxson v. Gober, supra.

Overall, the evidence against the claim for service connection for a right shoulder disorder, claimed as arthritis of the right shoulder joint, substantially outweighs the favorable evidence, and the claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a right shoulder disability, claimed as right shoulder joint arthritis, is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


